Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the arguments filed 11/15/2021. Applicant made no amendment to the claims. Claims 46 – 65 are pending in this application.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant in response to 35 USC 112 (a) rejection argues, “the as-filed specification, in multiple instances, discloses that the set pressure can be selected from "more than" two predetermined working pressures.” Applicant cites as-filed specification at page 1 lines 13-17 and lines 18 – 24 and page 29 line 29 – page 30 lines 2 to assert the originally filed specification meets the written description requirement. Examiner respectfully disagrees. 
 Claim 46 requires the set pressure being selected from “two or more” pre-determined working pressures of the PRV. The claim is interpreted to mean the claimed set pressure in one embodiment is two and second embodiment is at least three. 
Each claimed embodiment must have written description support in the originally filed  specification. In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston. See MPEP 2163.05 II.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. See MPEP 2163 I.
See MPEP 2163 V.
	In the instant case, applicant describes the claimed PRV is configured to select between two set pressures, page 9 line 15 – page 11 line 22. The specification discloses by means of the structure and figures how the claimed PRV is configured to select between two set pressures. 
	The specification does not describe the claimed “more” set pressure by any structure or figures. It merely asserts the PRV operates at more than two set pressures. The initial disclosure does not provide any detail as to how the PRV operates with the claimed at least three set pressures. Examiner maintains the originally filed disclosure does not describe the claimed “more” set pressure in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention.
	Regarding claim 59, the claim does not state the limitation “two or more” set pressure. The written description rejection of claims 59 – 65 of the previous office action is hereby withdrawn.
	Regarding the obviousness rejection of claims, applicant argues “[t]he PTO has not demonstrated Griswold teaches or suggests that the arrangement of the ring 27 and seat 14, along with the diaphragm 18 and stem 21, can maintain a set pressure at the outlet 12, which set pressure is selected from "two or more distinct predetermined working pressures" of the valve 1, as recited in independent claim 46. (emphasis added).
	Claim 46 requires the PRV to maintain a set pressure from two or more predetermined working pressures, similarly claim 59 requires the PRV to select between two working pressures based on pressure of fluid at the PRV inlet. Since claim 46 is claimed in the alternative, the prior art needs to read on one of the claimed alternative. One alternative of claim 46 requires the prior art pressure regulator to set the pressure from two predetermined working set pressures. 
	US Patent to Griswold (3,136,333) discloses a pressure regulating valve (1). The pressure regulating valve (1) is controlled by a first pilot valve (5). The first pilot valve is a diaphragm valve that is subjected to two pressures and a biasing force. The biasing force (of spring 102) and the outlet pressure of the pressure regulating valve (1) act on one side of the pilot valve (5) membrane (88). The first pilot valve is controlled by a second pilot valve (4). At one position of the second pilot valve the other side of the first pilot valve membrane (88) and the first pilot valve member 86 are subject to the inlet pressure (at 11) of the pressure regulating valve.  
Based on the foregoing the obviousness rejection of claims 46 – 65 are maintained and THIS ACTION IS FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46 – 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 46, the claim requires the pressure-regulating valve to maintain a set pressure selected from two “or more” predetermined working pressures. There is insufficient written description support for this limitation. The specification describes a dual set point system 200 that is associated with two different set points determined by the spring element 224. The specification does not reasonably convey to a person having ordinary skill in the art applicant was in possession of a pressure regulating valve that is capable of maintain a set pressure selected from “more than two” predetermined working pressures. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 – 51, 53 – 65 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Griswold (3,136,333).
Regarding claims 46 - 47, 59 – 60, Griswold discloses a pressure regulating valve (1), comprising a PRV inlet (11) at an upstream end, a PRV outlet (12) at a downstream end, a pressure regulating system operatively disposed there between being configured to maintain a set pressure at the PRV outlet by regulating a flow of fluid between the PRV inlet and the PRV outlet, said set pressure being selected from two distinct pre-determined working pressures of the PRV (col, Lines 49 – 64). Griswold also discloses a selection system (158) configured to select between said two distinct pre-determined working pressures based on a condition of the main valve, and to direct the pressure regulating system to maintain the set pressure at the outlet at the selected one of the two distinct pre-determined working condition, said selection system comprising: (a) a pressure-motion transducer (5) operatively connected to the pressure regulating system so as to actively direct said set pressure when being brought into 
Griswold does not explicitly disclose the pressure in the PRV inlet traverses a predetermined threshold, thereby bringing the pressure-motion transducer into pressure communication with the PRV inlet.  
However, Griswold discloses the stem (159) of the auxiliary valve (158) may be actuated by a control means representing a condition of the main valve (Col. 9, Lines 69 – 72). A person having ordinary skill in the art would have the inlet pressure to the main valve as a condition to actuate the auxiliary valve to modulate the outlet flow of the main valve when the inlet pressure is subject to variation. 
Regarding claims 48 and 61, Griswold discloses a designated socket (41) at an area of its inlet to which said selection system is configured to connect in pressure communication.
Regarding claims 49 - 50, and 62, Griswold discloses pressure-motion transducer (5) further comprises a membrane (88) configured to deform when said pressure-motion transducer (5) is brought to pressure communication with said PRV inlet (11). Griswold also discloses the pressure-motion transducer (5) further comprises an actuator element (82) connected to said membrane (88) and configured to displace when said membrane (88) deforms.
Regarding claims 51 and 53, Griswold discloses auxiliary valve (158) includes a three-way valve and further comprises a second auxiliary outlet (164).
Regarding claims 53 - 55, 58, and 64 examiner is interpreting the spring (102) of the pilot valve 5 to be the controlling element.
Regarding claim 56, Griswold discloses a control chamber (34).
Regarding claims 57 and 65, Griswold discloses a pilot valve (5) in pressure communication with the control chamber (34) and the PRV outlet which is configured to depressurize said control chamber (34) when pressure at the outlet traverses a predetermined threshold. Applicant appears to be claiming both the “pilot valve” and the “pressure motion transducer” in referring to element 11 in figure 1 of the .

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Griswold (3,136,333) in view of US Patent to Griffin (436,235).
	Regarding claim 52, Griswold does not disclose the control chamber of the pilot valve (5) is configured to depressurize to the atmosphere. However having the control chamber exhaust to the atmosphere is well known in the art as taught by Griffin. Griffin teaches a spout (h) that is communication with the control chamber (l’) and exhausts the control chamber (l’) to the atmosphere. Therefore a person having ordinary skill in the art would adapt the exhausting the control chamber to the atmosphere teaching of Griffin to the valve disclosed by Griswold as a combination of prior art elements according to known methods to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753